Citation Nr: 1811790	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1968 to December 1971 and the Coast Guard from July 1976 to April 1980 and from May 1981 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the transcript of this hearing has been obtained and associated with the claims file.  At the hearing, the record was held open for 30 days so that the Veteran could submit additional evidence, specifically, service treatment records from Balboa Naval Hospital.  However the Veteran did not submit any such records.  


FINDING OF FACT

The Veteran's low back disability is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein is warranted at this time. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal decided herein is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records and statements/testimony from the Veteran.  At the October 2016 Board hearing, the Veteran reported that he was submitting treatment records from Balboa Naval Hospital.  However, he did not submit these records.  The Board finds that VA does not have a duty to obtain such records.  In this regard, the Veteran reported only receiving outpatient treatment at Balboa Naval Hospital.  Records of treatment on an outpatient basis are generally not stored separately and are included within the Veteran's service treatment records, which have already been obtained.  Therefore, a remand to attempt to obtain such records would cause additional delay without affording any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)

The Veteran was examined by VA for his low back disorder in April 2010 and May 2013.   These examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

 In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

As to the first prong of service connection, the Veteran was diagnosed with lumber spine mild degenerative joint disease by the April 2010 VA examiner.  The first prong of service connection, the  presence of  a current disability, has been met. 

The second prong of service connection has been met.  The Veteran was seen for  mild low back pain in April 1983. No diagnosis was given.  In August 1984 the Veteran was treated for low back pain diagnosed as muscle spasm.  In August 1984,  X rays showed the Veteran's back was normal. The second prong of service connection, the presence of an injury or disease in service, has been met.  

The third prong of service connection, a nexus, has not been met.  There is no evidence of the presence of arthritis to a compensable degree within the first post service year, so as to permit a grant of service connection on a chronic disease presumptive basis.  There are three different  medical nexus opinions in this case.  

The April 2010 VA medical examiner diagnosed the Veteran with lumbar spine mild degenerative joint disease.  The examiner stated that there was no causal relationship between the Veteran's lumbar strain or and muscle spasm in service and his current diagnosis. The examiner stated the Veteran's lumbar spine degenerative joint disease was consistent with natural aging.  

The May 2013 VA examiner reported that the Veteran was seen during service with low back pain diagnosed as muscle spasm/strain.  Approximately 17 years after service, he was diagnosed with degenerative changes of the lumbar spine.  The examiner pointed out that back spasm/strain involves the muscles and ligaments of the spinal region, whereas degenerative disease is a process involving the discs and vertebral bodies.  She opined that one is not the cause of, or related to, the other.  

In a March 2011 letter, a private chiropractor, Dr. M..B., opined that the Veteran's low back disability most probably started in service.  He stated he that he reviewed the Veteran's STR's, X rays and current medical records and the VA rating decision.  He believed that the Veteran's back condition began on active duty and was continuing because he was examined, x-rayed and treated for low back problems when he was in the service.  He felt that these injuries and problems of the low back were most probably the start of an acceleration of the degenerative processes that he was currently experiencing in his lumbar spine.  


The Board finds the March 2010 and May 2013 VA medical examiners' opinions more probative than the March 2011 private chiropractor's opinion.  The VA examiners provided a rationale for their opinions, while the chiropractor did not.  In fact, the latter appeared to rely on the Veteran receiving a low back X-ray during service; however, that X-ray produced normal findings.  He did not provide an actual rationale, only reporting the facts.  Accordingly, a nexus between service injury or disease and current disability is not established.

The Veteran is competent to testify concerning continuity of symptomology of his back condition since service.  However the VA examiners' opinions outweigh the Veteran's assertions.  In this regard, the VA examiners determined that the first actual showing of chronic low back disability for the Veteran was not until not many years after service.  

The Board notes that the Veteran is competent to give evidence about symptoms of his low back disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiology opinion concerning a medical condition such as a low back disorder.  This requires medical expertise and experience, which he is not shown to possess.  Therefore, the Veteran's statements about the etiology of is low back disorder have no probative value. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a low back disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  



_________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


